Citation Nr: 0915445	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 
14, 2005, for the grant of service connection for coronary 
artery disease.

2.  Entitlement to an earlier effective date prior to October 
18, 2004, for the grant of service connection for 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery.

3.  Entitlement to a higher initial evaluation for 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery, currently assigned a 10 
percent disability evaluation.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1985 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

In January 2005, the RO received the Veteran's claims for 
entitlement to service connection for coronary artery 
disease, a left knee disability, and TDIU.  In a rating 
decision dated in December 2005, the RO granted service 
connection for coronary artery disease and assigned a 60 
percent disability rating effective January 14, 2005.  The RO 
also granted service connection for patellofemoral arthritis 
of the left knee with degenerative meniscus and residuals of 
surgery and assigned a 10 percent disability rating effective 
October 18, 2004.  However, the May 2005 rating decision 
denied entitlement to TDIU.

The Veteran submitted a notice of disagreement (NOD) in 
December 2005 in which he disagreed with the effective dates 
for the grant of service connection for coronary artery 
disease and the left knee disability as well as the initial 
evaluation for the latter disability.  He also disagreed with 
the denial of TDIU.  The Veteran perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in June 2006. 

The Veteran was scheduled to appear at the Cleveland RO for a 
personal hearing before a Veterans Law Judge on April 22, 
2009.  However, on March 19, 2009, the Veteran, withdrew his 
request for a hearing pursuant to 38 C.F.R. § 20.704(e).  

Representation

The Veteran had been represented by the American Veterans 
(AMVETS).  However, in April 2007, AMVETS revoked their power 
of attorney, and the Veteran has since proceeded without 
representation.  


Remanded issues

The issues of entitlement to a higher initial evaluation for 
a left knee disability and to TDIU are being remanded to the 
RO via the VA Appeals Management Center in Washington, DC.  
VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A formal or informal claim for service connection for 
coronary artery disease was not received prior to January 14, 
2005.

3.  An unappealed December 1989 rating decision denied the 
Veteran's claim for service connection for a left knee 
disorder.

3.  Following the issuance of the December 1989 rating 
decision, a formal or informal claim for service connection 
for a left knee disorder was not received prior to January 
14, 2005.





CONCLUSIONS OF LAW

1.  The requirements for an earlier effective date prior to 
January 14, 2005, for the grant of service connection for 
coronary artery disease have not been met. 38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).

2.  The requirements for an earlier effective date prior to 
October 18, 2004, for the grant of service connection for 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery have not been met. 38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.156, 3.157, 3.159, 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to earlier effective dates for 
his service-connected coronary artery disease and left knee 
disability.  As will be discussed below, the issues of 
entitlement to a higher initial evaluation and to TDIU are 
being remanded for additional development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Nevertheless, in this case, the Veteran is challenging the 
effective dates for the grant of service connection for 
coronary artery disease and a left knee disability.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Indeed, the Veteran has not alleged that he received 
inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes the Veteran's statements, service treatment 
records, and VA and private medical records.  Additionally, 
the Veteran was afforded VA examinations in September 2005, 
October 2005, and April 2007.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has chosen not to obtain additional 
representation and has declined the opportunity to testify at 
a personal hearing before a Veterans Law Judge.  Accordingly, 
the Board will proceed to a decision as to the issues on 
appeal.







Law and Analysis

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The terms "claim" or "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008).


1.  Entitlement to an earlier effective date prior to January 
14, 2005, for the grant of service connection for coronary 
artery disease

The RO has assigned an effective date of January 14, 2005, 
for the grant of service connection for coronary artery 
disease based on the Veteran filing a claim on that date.  
The Veteran seeks an earlier effective date and essentially 
contends that he has suffered from coronary artery disease 
since his military service.  See, e.g., the VA Form 9 dated 
June 2006.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed below, the Board finds that the 
currently assigned effective date of January 14, 2005, is the 
earliest effective date assignable for service connection for 
coronary artery disease as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  The Board's inquiry is thus limited by 
operation of law as to whether a claim of entitlement to 
service connection for coronary artery disease was filed 
after the Veteran separated from military service on 
September 29, 1986, and before the current effective date of 
the award in question, January 14, 2005.

The Board has carefully reviewed the record and cannot 
identify any communication from the Veteran that may be 
considered a claim for service connection for coronary artery 
disease prior to January 14, 2005.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The record does 
not contain any statement dated earlier than January 14, 
2005, indicating an intent to file a claim.  In fact, the 
Veteran did not submit any medical evidence that pertained to 
or referred to a cardiovascular disorder prior to that date.  
The first medical evidence documenting complaints and 
diagnoses of a cardiovascular disorder was private medical 
records dated in October 2004 that were submitted to VA by 
the Veteran at the same time as his claim filed on January 
14, 2005.  Because these private medical records were not 
received until January 14, 2005, VA did not have possession 
or knowledge of such treatment records prior to the currently 
assigned effective date and could not interpret them as a 
claim. As such, the Veteran did not demonstrate an intent to 
raise an informal claim for service connection for coronary 
artery disease in his communications, statements, or medical 
treatment prior to January 14, 2005.  

Indeed, the Veteran himself has not contended that he filed a 
claim of entitlement to service connection for coronary 
artery disease prior to January 14, 2005.  Instead, as 
indicated above, the Veteran is arguing that the 
symptomatology of his coronary artery disease began during 
service and continued thereafter, and as such, service 
connection should be granted beginning the day following 
discharge.  However, the regulations provide that the 
effective date of an award of disability compensation shall 
be the day following separation from active service, if the 
claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose whichever was 
later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
As previously noted, the Veteran separated from service in 
September 1986, and a claim for service connection for 
coronary artery disease was not received until January 14, 
2005.  As such, he is not entitled to an effective date from 
the date of his separation from service.  

In essence, the Veteran's contention amounts to an argument 
couched in equity.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment of the United States Treasury which 
has not been provided for by Congress."  Smith (Edward F.) 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

The Board does not necessarily dispute that the Veteran may 
have experienced coronary artery disease symptomatology prior 
to the assigned effective date of service connection.  
However, the Board is obligated to apply the law as Congress 
has created it.  As explained above, the law does not support 
the assignment of an effective date prior to January 14, 
2005.

In conclusion, for the reasons and bases set forth above, the 
Board finds that January 14, 2005, is the correct date for 
the grant of service connection for coronary artery disease.  
Accordingly, entitlement to an earlier effective date must be 
denied.


2.  Entitlement to an earlier effective date prior to October 
18, 2004, for the grant of service connection for left knee 
disability


Factual background

The Board believes that a recapitulation of the procedural 
history of this claim will aid in an understanding of its 
decision.

The Veteran was granted service connection for a right knee 
disability effective from September 20, 1986.  

The Veteran later filed a claim of entitlement to service 
connection for a left knee disorder in July 1989.  That claim 
was denied in a December 1989 rating decision on the basis 
that there was no evidence of a current left knee disorder 
that was acquired in service or related to his right knee 
disability.  The Veteran did not disagree with that decision, 
and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1104 (2008).

An October 2004 report from Dr. F.G.D. (initials used to 
protect the Veteran's privacy) diagnosed the Veteran with 
osteoarthritis of the left knee as well as a "tear in the 
posterior superior margin of the medial meniscus...and relative 
thinning of the anterior cruciate ligament."  Additionally, 
after a review of the medical evidence, Dr. F.G.D. concluded 
that, "the patient has incurred disability to both knees as 
a result of the injury he sustained while he was in the 
military.  Although, the initial injury was brought on by 
military training, there is high medical probability that the 
left knee pathology was brought on by compensatory factors, 
secondary to the right knee condition."

On January 14, 2005, the Veteran filed an application to 
reopen his previously denied claim of entitlement to service 
connection for a left knee disorder.  The RO ultimately 
reopened and granted the claim in a December 2005 rating 
decision.  A 10 percent disability evaluation was assigned 
effective October 18, 2004.  This appeal followed.


Analysis

The RO has assigned an effective date of October 18, 2004, 
for service connection for the service-connected left knee 
disability.  That date was assigned based on the private 
medical report from Dr. F.G.D. in which the Veteran's left 
knee disability was associated with his service-connected 
right knee disability.  The Veteran seeks an earlier 
effective date.  

Based upon a complete review of the evidence, and for reasons 
and bases expressed immediately below, the Board finds that 
the currently assigned effective date of October 18, 2004, is 
the earliest effective date assignable for service connection 
for left knee disability as a matter of law.

As detailed above, the Veteran initially filed a claim of 
entitlement to service connection for left knee disorder in 
July 1989.  A VA examination was performed in September 1989, 
which indicated that the Veteran's left knee was normal, and 
the Veteran's claim was denied in a December 1989 rating 
decision based on the absence of a left knee disability.  The 
Veteran was notified of that decision and of his appellate 
rights; however, he did not appeal the December 1989 rating 
decision.  Therefore, the December 1989 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2008).  

The fact that service connection for a left knee disorder was 
previously denied in December 1989 does not entitle the 
Veteran to an earlier effective date with regard to his 
present claim.  Previous determinations are final and binding 
in the absence of clear and unmistakable error (CUE).  Thus, 
in order to establish an earlier effective date on the basis 
of the previous denial, the Veteran would have to show that 
there was CUE in the December 1989 rating decision.  However, 
it does not appear that he has made a valid claim of CUE.  
Applicable regulations provide that a claim for benefits 
based on CUE in a prior final rating decision entails special 
pleading and proof requirements to overcome the finality of 
the decision by collateral attack because the decision was 
not appealed during the appeal period. Fugo, 6 Vet. App. at 
44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order 
for a claimant to successfully establish a valid claim of CUE 
in a final RO rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  

In this case, the Veteran has argued that the September 1989 
VA examination was inadequate.  See the VA Form 9 dated June 
2006.  However, the Veteran has not specifically raised a 
claim of clear and unmistakable error (CUE) with regard to 
the December 1989 rating decision.  Additionally, the Board 
observes that in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit held that a breach of a duty to assist, such as that 
alleged by the Veteran cannot constitute CUE.  Moreover, a 
medical error cannot constitute CUE.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. 
App. 208 (1998).  As such, the Veteran has not established a 
valid claim of CUE at this time.

Having found that there is no valid claim of CUE regarding a 
prior rating decision, the Board has also considered whether 
the Veteran is entitled to an earlier effective date based on 
the date of his claim and when entitlement to service 
connection for a left knee disorder arose.   

Following the issuance of the December 1989 rating decision, 
the Veteran first presented his claim for service connection 
for a left knee disorder in an informal claim received on 
January 14, 2005.  The Board has reviewed the record to 
determine whether any communication to VA made by or on 
behalf of the Veteran prior to January 14, 2005, could be 
construed as a claim for service connection for left knee 
disorder.  See Servello, supra; see also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [noting that VA must liberally 
construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].  
However, the record does not contain any statement dated 
earlier than January 14, 2005, indicating an intent to file a 
claim.  As such, the Veteran did not demonstrate an intent to 
raise an informal claim for service connection for a left 
knee disorder prior to January 15, 2004.

The Veteran argues that his left knee disability should be 
service-connected effective from February 1994 based upon a 
notation in a VA examination report which stated that the 
Veteran "has now noticed that his left knee has increased 
pain secondary to overuse trying to protect his right knee."  
See the VA examination report dated February 1994.  

A review of the record demonstrates that the February 1994 VA 
examination was ordered by the RO for the purpose of 
evaluating the Veteran's service-connected right knee 
disability.  However, there was no left knee disability claim 
pending at the time of the February 1994 VA examination.  As 
indicated above, the Veteran's left knee disability claim had 
previously been denied in the unappealed December 1989 rating 
decision.  Moreover, the Veteran did not advance any argument 
pertaining to service connection for left knee disability 
until his claim to reopen in January 2005.  

Further, a notation in a medical record does not, in and of 
itself, amount to an informal claim of entitlement to service 
connection.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) ["[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue...[t]he 
indication need not be express or highly detailed; it must 
only reasonably raise the issue].  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF, 
supra.].  Accordingly, the Board finds that the notation in 
the February 1994 VA examination report did not constitute an 
informal claim to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder.  

The Board does acknowledge that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree." 38 C.F.R. § 3.157(b). See MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that 
medical records do not satisfy the regulatory requirements of 
an informal claim if the condition disclosed in the medical 
records had not previously been determined to be service-
connected); see also Crawford v. Brown, 5 Vet. App. 33 
(1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for a left knee disorder had 
been denied in December 1989.  Thereafter, the RO reopened 
and granted the claim in a December 2005 rating decision  
Thus, the reopening of the claim for service connection is 
not the kind of reopening that is contemplated by 38 C.F.R. § 
3.157(b).  That provision contemplates "reopening" of a 
claim for "compensation," not service connection, where 
service connection had already been granted, but no 
compensation was awarded.  In this case, no formal claim for 
service connection for a left knee disorder had ever been 
allowed before the December 2005 rating decision was 
promulgated.  Accordingly, the provisions of section 3.157(b) 
do not apply in this case.

Additionally, to the extent that the Veteran argues that the 
proper effective date for the grant of service connection for 
the left knee disability should be the same as the effective 
date established for the service-connected right knee 
disability, this contention has been specifically rejected by 
the Court.  In Ellington v. Nicholson, 22 Vet. App. 141 
(2007), the Court held that an effective date assigned for a 
secondarily service-connected disability does not relate back 
to the filing date of a prior claim for the antecedent 
disability.  The Court further held that the effective date 
for a secondarily service-connected condition is based solely 
on the date VA received the claim for secondary service 
connection.

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he experienced 
left knee symptomatology before he filed his claim to reopen 
his previously denied claim of entitlement to service 
connection for a left knee disability, and he should be 
compensated.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey, 
supra.  The Board has decided this issue based on its 
application of the law to the pertinent facts.

Finally, the Board notes that the RO assigned an effective 
date of October 18, 2004, for the grant of service connection 
for the Veteran's disability evaluation even though he did 
not submit a claim until January 14, 2005.  The RO based the 
effective date upon the report of Dr. F.G.D. dated on October 
18, 2004.  VA did not receive that medical report prior to 
the Veteran filing the claim on January 14, 2005.    Pursuant 
to 38 C.F.R. § 3.400(q)(1)(II), (r), service connection 
claims that are granted following the submission of new and 
material evidence, governing regulation provides that the 
effective date of the award will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. 
§ 3.400(q)(1)(II), (r) (2008).  Nevertheless, the Board will 
not disturb the effective date assigned by the RO, as it is 
more favorable to the Veteran.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for the left knee disability is no earlier than 
the currently assigned date of October 18, 2004.  
Accordingly, the benefit sought on appeal is denied.



ORDER

Entitlement to an earlier effective date prior to January 14, 
2005, for the grant of service connection for coronary artery 
disease is denied.

Entitlement to an earlier effective date prior to October 18, 
2004, for the grant of service-connection for left knee 
disability is denied.





REMAND

Reasons for remand:  To afford the Veteran a VA examination 
and to adjudicate an inextricably intertwined issue.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran was afforded VA examinations in 
October 2005 and April 2007.  The Veteran told both examiners 
that his left knee gives way causing him to fall to the 
ground, and it was noted on both examinations that he wore a 
knee brace.  In addition, the October 2004 private medical 
report from Dr. F.G.D. documented evidence of 1+ medial 
collateral laxity when the valgus stress test was placed 
across the left knee at negative 10 degrees extension and 30 
degrees flexion.  However, physical examinations in October 
2005 and April 2007 did not reveal any varus or valgus 
instability, nor did the Veteran have anterior or posterior 
drawer instability.  There was also no patella instability at 
the October 2005 VA examination, and the April 2007 VA 
examiner stated that the Veteran did not have instability.  
As such, the medical evidence of record appears to have 
inconsistent reports and findings as to whether the Veteran 
has lateral instability or recurrent subluxation.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding provided that a separate 
rating must be based upon additional disability. See 
VAOPGCPREC 23-97 (July 1, 1997).

In addition, the April 2007 VA examiner noted that the 
Veteran had surgery on his left knee in December 1995 with a 
report indicating that he had a left knee lateral meniscus 
tear.  The examiner also diagnosed him as having left knee 
patellofemoral arthritis with degenerative meniscus and 
residuals of surgery.  However, it is unclear as to whether 
the Veteran has the symptomatic removal of semilunar 
cartilage or dislocated semilunar cartilage.  In this regard, 
the Board notes that when cartilage from the knee has been 
removed, but the knee is still symptomatic, a 10 percent 
rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).  When cartilage from the knee is dislocated, with 
frequent episodes of "locking", pain, and effusion into the 
joint, then a 20 percent rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2008).  

Based on the foregoing, the Board finds that a VA examination 
is necessary to ascertain the current severity and 
manifestations of the Veteran's service-connected left knee 
disability and to determine whether he is entitled to a 
separate or higher disability evaluation.

The Board further notes that a decision on the claim for a 
higher initial evaluation for the Veteran's left knee 
disability could change the outcome of his claim for TDIU.  
As such, the higher initial evaluation claim is inextricably 
intertwined with the TDIU claim currently on appeal.  For 
this reason, the issue of entitlement to a higher initial 
evaluation for his left knee disability must be resolved 
prior to resolution of the TDIU issue. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other should not be subject to piecemeal decision-
making or appellate litigation).  Accordingly, a remand is 
required for the RO to adjudicate the inextricably 
intertwined issue.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected left knee disability.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected left knee disability. 
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

In particular, the examiner should 
indicate whether the Veteran has lateral 
instability or recurrent subluxation, 
and if so, to what degree, i.e. slight, 
moderate, or severe.  He should also 
state whether the Veteran has the 
symptomatic removal of the semilunar 
cartilage or dislocated semilunar with 
frequent episodes of locking, pain, and 
effusion into the joint.  If the 
examiner finds the Veteran to have any 
of the symptomatology listed in this 
paragraph, he should also state whether 
such symptomatology is duplicative of or 
overlapping with the symptomatology of 
another condition.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  The RO should adjudicate the 
claim for a higher initial evaluation 
for the left knee disability prior to 
the claim for TDIU.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


